         Case 1:20-cv-00492-AT Document 50 Filed 01/13/21 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


 SPINRILLA, LLC,                           :
                                           :
       Plaintiff,                          :
                                           :
 v.                                        :
                                                    CIVIL ACTION NO.
                                           :
                                                    1:20-cv-00492-AT
 RECORDING INDUSTRY                        :
 ASSOCIATION OF AMERICA, INC.,             :
                                           :
       Defendant.                          :
                                           :

                                     ORDER

      This matter is before the Court on Defendant’s Motion to Dismiss or, in the

alternative, Motion for Summary Judgment [Doc. 13] and Plaintiff’s Motion to

Defer Ruling on Defendant’s Motion for Summary Judgment [Doc. 24].

      After three years of ongoing litigation in a suit brought by Atlantic Recording

Corporation et al. that alleged widespread copyright infringement on the Spinrilla

website and music streaming app, Spinrilla took the offensive and filed this lawsuit

for damages under the Digital Millennium Copyright Act (DMCA). Spinrilla

alleges that the Recording Industry Association of America (RIAA) sent Spinrilla

takedown notices that knowingly contained material misrepresentations that

certain audio files infringe sound recordings owned by Defendant’s members.

According to Spinrilla, these alleged false takedown notices caused damage to

Spinrilla’s business (most prominently, Spinrilla’s goodwill) and required Spinrilla
         Case 1:20-cv-00492-AT Document 50 Filed 01/13/21 Page 2 of 8




to expend time and resources, including costs incurred in investigations and

attorneys’ fees to respond to Defendant’s take down notices.

      Defendant RIAA seeks dismissal of the Complaint. It argues that Spinrilla’s

Complaint fails to set forth each of the essential elements for a claim of

misrepresentation under Section 512 of the DMCA. Alternatively, the RIAA seeks

summary judgment in its favor, relying on the declaration of its Vice President of

Operations and Content Protection attesting that the RIAA had a good faith belief

that the alleged audio file at issue was infringing.

I.    Discussion

      Congress enacted the DMCA, 17 U.S.C. § 512, in part to address copyright

concerns with online media platforms that host copyrighted content posted by

users. Section 512(c) lays out a detailed process allowing a copyright owner who

observes infringing content on a website to have the content taken down. The

copyright owner must send written notification to the service provider (“takedown

notice”) identifying the infringing copyrighted work and asserting under penalty

of perjury that the sender is the copyright owner and has a good faith belief that

the video infringes the sender’s copyrights. See 17 USC § 512(c)(3). To take

advantage of the DMCA’s “safe harbor” defense, the service provider must remove

the material from its servers or face infringement liability itself. See 17 USC §

512(c)(1)(C).




                                          2
         Case 1:20-cv-00492-AT Document 50 Filed 01/13/21 Page 3 of 8




      Relevant to this action, the DMCA further provides that a copyright holder

may be subject to liability for misuse of the takedown procedure. In particular, 17

U.S.C. § 512(f) provides:

      Any person who knowingly materially misrepresents under this
      section—

      (1) that material or activity is infringing, or
      (2) that material or activity was removed or disabled by mistake or
      misidentification,

      shall be liable for any damages, including costs and attorney’s fees,
      incurred by the alleged infringer, by any copyright owner or copyright
      owner’s authorized licensee, or by a service provider, who is injured
      by such misrepresentation, as the result of the service provider
      relying upon such misrepresentation in removing or disabling access
      to the material or activity claimed to be infringing, or in replacing the
      removed material or ceasing to disable access to it.

To state a violation of the Section 512(f), the plaintiff must allege that the service

provider took some action in reliance on the alleged misrepresentation in a

takedown notice, namely removing or disabling access to the alleged infringing

material. Ground Zero Museum Workshop v. Wilson, 813 F. Supp. 2d 678, 704

(D. Md. 2011) (“Even assuming that Wilson acted knowingly, a fact not established

by the record, his conduct did not violate the statute because it did not provoke a

response from A1–Hosting and did not result in any harm to Plaintiffs . . .

Accordingly, A1–Hosting could not and did not take any action in response to the

DMCA notice, and there were no consequences to Plaintiffs as a result. Thus,

Plaintiffs cannot prove that the service provider relied on the misrepresentation or

that it incurred any damages as a result of the notice.”); Capitol Records, Inc. v.


                                          3
         Case 1:20-cv-00492-AT Document 50 Filed 01/13/21 Page 4 of 8




MP3tunes, LLC, 611 F. Supp. 2d 342, 346–47 (S.D.N.Y. 2009) (holding that where

MP3tunes did not respond to demand that it remove all links to any of plaintiffs’

copyrighted recordings, it suffered no injury under Section 512(f) because it took

no action other than filing an anticipatory lawsuit); Opinion Corp. v. Roca Labs,

Inc., Case No. 8:15–CV–811–17AEP, 2016 WL 6824383, at *3 (M.D. Fla. Nov. 17,

2016) (dismissing claims brought under DMCA where the complaint did not allege

that the service provider removed or disabled access to the allegedly infringing

material; finding that “absent some indication that a ‘takedown’ actually occurred,

Plaintiffs fail to allege the requisite injury under Section 512(f), and thus fail to

state a plausible claim under the DMCA”). See also, Amaretto Ranch Breedables,

LLC v. Ozimals, Inc. 790 F. Supp. 2d 1024, 1028-29 (N.D. Cal. 2011)(“Amaretto is

right that limiting suits for damages to those caused by an actual takedown is a less

effective deterrent than allowing suits based merely on the filing of a false

Takedown Notification. But the statute is unambiguous in entitling an alleged

infringer to damages caused ‘as the result of the service provider ... removing or

disabling access to the material ....’ 17 U.S.C. § 512(c).”)

      Here, Spinrilla’s Complaint makes the following allegations in support of its

claim under Section 512(f) of the DMCA:

          • Spinrilla is an internet service provider for mixtape music. Spinrilla

             operates a website and mobile applications where artists may upload

             content and users may download or stream that previously uploaded

             content. (Compl. ¶ 16.)

                                           4
Case 1:20-cv-00492-AT Document 50 Filed 01/13/21 Page 5 of 8




    • Defendant RIAA is sending DMCA takedown notices, some of which

      materially misrepresent that audio files uploaded by certain

      Spinrilla’s users infringe sound recordings owned by RIAA’s

      members. These unfounded takedown notices, in turn, cause Spinrilla

      damage to its business in at least injury to its goodwill and

      reputation. (Compl. ¶ 1) (emphasis added).

•     Each takedown notice received by Spinrilla triggers a series of tasks

      that Spinrilla personnel must perform, including reading the

      takedown notice, determining where in Spinrilla’s system the

      allegedly infringing audio file resides, removing (when appropriate)

      the content, updating a list of repeat infringers and applying

      Spinrilla’s repeat infringer policy to that list. (Compl. ¶ 2) (emphasis

      added).

• False takedown notices needlessly waste Spinrilla’s time, disrupts it

      personnel’s work and puts at risk for terminating a user as a “repeat

      infringer” when in fact the user uploaded non-infringing content.

      (Compl. ¶ 3.).

• When Spinrilla receives a takedown notice, it reads the notice,

      determines where the allegedly infringing audio file resides in

      Spinrilla’s system, listens to the audio file, removes (when

      appropriate) the content, updates its list of infringers, and applies

      Spinrilla’s repeat infringer policy to that list. (Compl. ¶ 27.)

                                   5
Case 1:20-cv-00492-AT Document 50 Filed 01/13/21 Page 6 of 8




• Spinrilla has terminated users accounts as a result of the Notices.

   (Compl. ¶ 28.)

• Defendant has sent Spinrilla numerous takedown notices (Notices),

   including notices sent in 2019 and 2020. (Compl. ¶ 32.)

• When Spinrilla investigated the audio files Defendant accused of

   infringement in the Notices, Spinrilla learned that some of the

   accused audio files are non-infringing. (Compl. ¶ 38.)

• Despite Spinrilla’s informing Defendant of the false Notices,

   Defendant has continued to send Notices which include allegations of

   infringement as to audio files that Defendant knows do not infringe

   any copyrights and/or constitute fair use. (Compl. ¶ 42.)

• For example, on January 16, 2020, Defendant sent a takedown notice

   that accused the audio file found at the following location of

   infringement:    https://spinrilla.com/songs/2480250‐big‐sean‐

   and‐jhene‐aikotwenty88‐2‐minute‐warning‐ft‐detailand‐

   k‐ci‐jojo‐chopped‐andscrewedjhene aiko ‐ 2 minute warning.

   (Compl. ¶ 43.)

• The accused audio file does not infringe the copyright in the sound file

   2 Minute Warning. In fact, that audio file is a mostly empty track

   (approximately 6 minutes) with the last 5 seconds or so jumbled audio

   that is not from the copyrighted 2 Minute Warning. (Compl. ¶ 45.)


                               6
         Case 1:20-cv-00492-AT Document 50 Filed 01/13/21 Page 7 of 8




         • As a result of Defendant’s actions, Spinrilla was forced to expend time

            and resources, including costs incurred in investigations and

            attorneys’ fees to respond to Defendant’s false Notices, lost revenue,

            and suffered damage to its reputation and goodwill. (Compl. ¶ 49.)

      Although the Complaint generally references takedown notices sent in 2019

and 2020, Spinrilla only identifies a single audio file from a January 16, 2020

takedown notice that Defendant is alleged to have knowingly and falsely claimed

as infringing. However, because Spinrilla contends that the audio file is not

infringing, the Complaint does not allege that the audio file was removed or

disabled as a result of the takedown notice. Rather, Spinrilla alleges it has been

forced to spend time looking into each of the numerous takedown notices, resulting

in “lost revenue” and damage to its reputation and goodwill. These are not the

types of damages recoverable under Section 512(f). Even assuming Defendant

acted knowingly in sending a takedown notice for an audio file that was not actually

infringing of any of its members’ copyrights, Spinrilla has failed to allege it took

any of the actions involving removing or disabling access to the material required

under Section 512(f) as necessary to state a claim under the DMCA for material

misrepresentation and damages. Ground Zero Museum Workshop, 813 F. Supp.

2d at 704; MP3tunes, LLC, 611 F. Supp. 2d at 346–47; Opinion Corp., 2016 WL

6824383, at *3; Amaretto Ranch Breedables, LLC, 790 F. Supp. 2d at 1028-29.




                                         7
        Case 1:20-cv-00492-AT Document 50 Filed 01/13/21 Page 8 of 8




II.   Conclusion

      Accordingly, for the foregoing reasons, the Court GRANTS Defendant’s

Motion to Dismiss [Doc. 13] and DENIES AS MOOT Defendant’s alternative

Motion for Summary Judgment [Doc. 13] and Plaintiff’s Motion to Defer Ruling

pending discovery [Doc. 24]. The Clerk is DIRECTED to close the case.

      IT IS SO ORDERED this 13th day of January, 2021.


                                   ____________________________
                                   Honorable Amy Totenberg
                                   United States District Judge




                                      8
